       Case 1:19-cv-11018-AT-KNF Document 78 Filed 10/14/20 Page 1 of 1


                                                                     Steven F. Molo
                                                                     MoloLamken LLP
                                                                     430 Park Avenue
                                                                     New York, NY 10022
                                                                     T: 212.607.8170
                                                                     F: 212.607.8161
                                                                     smolo@mololamken.com
                                                                     www.mololamken.com


October 14, 2020

BY CM/ECF AND EMAIL

Hon. Analisa Torres
United States District Court
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re:    Contrarian Capital Management, LLC v. Bolivarian Republic of Venezuela,
              19 Civ. 11018 (S.D.N.Y.) (rel. Nos. 19 Civ. 3123 & 18 Civ. 11940):
              Proposed Judgment

Dear Judge Torres:

       We represent the Plaintiffs. We have filed today a proposed judgment, consistent with
this Court’s order granting summary judgment in favor of Plaintiffs, Dkt. 74, and this Court’s
order granting Plaintiffs an extension of time to file their proposed judgment, Dkt. 76.

        Plaintiffs’ proposed judgment reflects the amount due on Plaintiffs’ claims as of October
14, 2020. The judgment further specifies that unpaid coupon interest and statutory prejudgment
interest is to be awarded by the Court in the amount of $173,724.16 for each day elapsed
between October 14 and the day the judgment is entered. The figures for principal, unpaid
coupon interest, and prejudgment interest have been shared with counsel for the Republic, who
advised that they have no comments.



                                                    Respectfully submitted,

                                                    /s/ Steven F. Molo
                                                    Steven F. Molo
